Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on January 7, 2022 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All of the Applicants’ claims have been allowed due to evidence of secondary consideration.  The Applicants’ specification on pg. 1 mentions that conventional (prior art?) apparatuses and methods for reducing the carbon content in fly ash suffer from the deficiencies of not being able to process “new” CCPs (i. e. coal combustion products) from fresh dry ash, landfilled ash and/or ponded ash and are also not able to process CCPs into usable ash (i. e. class F ash).  The Applicants’ specification on pg. 3 urges that the Applicants’ invention is able to overcome these deficiencies of the prior art by being able to process “new” CCPs from fresh ash, landfill ash and/or from ponded ash and is also able to process CCP into usable ash (i. e. class F ash).  These unexpected advantages are evidence that supports the patentability of the instant claims.  Hence, all of the Applicants’ claims are allowed from this evidence of secondary consideration as being able to resolve prior art problems and/or deficiencies in this art.
The search of the U. S. examiner did not produce any references that are any more relevant to the instant claims than those references provided in the Applicants’ IDS.  Hence, no PTO-892 forms are being supplied w/ this office action
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736